Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 1 of 17 PageID #: 63




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG DIVISION

 UNITED STATES OF AMERICA,

        v.                                      Criminal No. 3:20-MJ-127

 TIMOTHY JOHN WATSON,

        Defendant.

      DEFENDANT TIMOTHY WATSON’S MOTION FOR PRE-TRIAL RELEASE

        COMES NOW Defendant Timothy Watson, by undersigned counsel, respectfully moving

 this Honorable Court for an order releasing him pending trial. In support of this motion, Mr.

 Watson states as follows:

 I.     INTRODUCTION

        Mr. Watson was arrested for firearm violations where the Government alleges that he was

 selling portable wall hangers that were actually parts that could be used to convert a firearm into

 a machine gun. The Government has moved for detention of Mr. Watson, arguing that there is a

 serious risk that Defendant will flee, a serious risk of obstruction of justice and that there are no

 conditions of release which will reasonably assure Defendant’s appearance as required and the

 safety of any other person and the community.

        Mr. Watson avers that there is not a serious risk that he will flee, there is not a serious

 risk that he will obstruct justice and that conditions of release will reasonably assure his

 appearance as required and the safety of any other person and the community. Mr. Watson

 suggests that the evidence will show that he is not the person that the Government is trying to




                                                   1
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 2 of 17 PageID #: 64




 portray him as-- a violent extremist. He is actually a compassionate young man who cares about

 his family and helping others and does not believe in or advocate for violence.

        To reasonably ensure his appearance as required and the safety of any other person and

 the community, Mr. Watson would agree to any and all reasonable conditions of release,

 including but not limited to: 1) supervision by the probation department, 2) no access to any

 firearms or firearm accessories, 3) no internet or smart phone access, 4) home incarceration with

 GPS monitoring, 5) his parents having third party custodian status, and 6) family property being

 put up as collateral for his compliance. With these conditions, Mr. Watson suggests that this

 Court can be reasonably assured of his appearance and the safety of any other person and the

 community.

 II.    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF THE
        PRETRIAL RELEASE OF MR. WATSON

        Mr. Waston avers that, pursuant to 18 U.S.C. § 3142(e), this Court should find that

 conditions of release or a combination of conditions will reasonably assure the appearance of Mr.

 Watson and the safety of any other person or the community.

        18 U.S.C. § 3142(e)(1) provides:

        If, after a hearing pursuant to the provisions of subsection (f), the judicial officer finds
        that no condition or combination of conditions will reasonably assure the appearance of
        the person as required and the safety of any other person and the community, such
        judicial officer shall order the detention of the person before trial.

 18 U.S.C. § 3142[c](B) provides a non-exhaustive list of conditions, "subject to the least

 restrictive further condition, or combination of conditions" that will "reasonably assure the

 appearance of the person as required and the safety of any other person and the community,"

 including:

        1) that the person remain in the custody of a designated person,


                                                  2
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 3 of 17 PageID #: 65




        2) that the person maintain employment,
        3) that the person abide by specified conditions on personal associations, place of abode,
        or travel,
        4) that the person report on a regular basis to a designated law enforcement agency,
        5) that the person comply with a specified curfew,
        6) that the person refrain from possessing a firearm,
        7) that the person refrain from excessive use of alcohol, or any use of a narcotic drug or
        other controlled substance, without a prescription by a licensed medical practitioner,
        8) that the person undergo available medical, psychological, psychiatric, or drug
        treatment,
        9) that the person execute an agreement to forfeit property for failing to appear,
        10) that the person execute a bail bond,
        11) that the person return to custody for specified hours.

 18 U.S.C. § 3142[c](B).

        Pursuant to 18 U.S.C. § 3142(g), to determine "whether there are conditions of release

 that will reasonably assure the appearance of the person as required," the Court should take into

 account the following factors:

        (1) the nature and circumstances of the offense charged, including whether the offense is
        a crime of violence, a violation of section 1591, a Federal crime of terrorism, or involves
        a minor victim or a controlled substance, firearm, explosive, or destructive device;

        (2) the weight of the evidence against the person;

        (3) the history and characteristics of the person, including

                (A) the person's character, physical and mental condition, family ties,
                employment, financial resources, length of residence in the community,
                community ties, past conduct, history relating to drug or alcohol abuse, criminal
                history, and record concerning appearance at court proceedings; and

                (B) whether, at the time of the current offense or arrest, the person was on
                probation, on parole, or on other release pending trial, sentencing, appeal, or
                completion of sentence for an offenses under Federal, State, or local law;

        (4) the nature and seriousness of the danger to any person or the community that would
        be posed by the person's release. In considering the conditions of release described in
        [c](1)(B)(xi) or [c](1)(B)(xii) of this section, the judicial officer may upon own motion or

                                                  3
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 4 of 17 PageID #: 66




        motion of the Government, conduct an inquiry into the source of the property to be
        designated for potential forfeiture or offered as collateral to secure bond, and shall
        decline to accept the designation, or the use as collateral, of property that, because of its
        source, will not reasonably assure the appearance of the person as required.

 18 U.S.C. § 3142(g).

        A.      The Nature and Circumstances of the Offenses Charged Militate Against the
                Pre-Trial Detention of Mr. Watson

        While this case does involve what the Government contends should be defined as a

 firearm, there is no evidence that Mr. Watson has ever engaged in acts of violence nor advocated

 that others engage in acts of violence.

        The allegations are that Mr. Watson operated a public website that sold portable wall

 hangers that could be converted into a part that would make a semi-automatic firearm a machine

 gun. As argued below, the first issue, which goes to the weight of the evidence, is whether such

 a part could really be used in such a way or whether such part would require significant

 modification if a person was to decide to create a part that would actually accomplish the goal of

 making a firearm into a machine gun.

        Moreover, though, the evidence in this case, as proffered in the criminal complaint,

 shows that Mr. Watson conducted the business openly-- he registered his business, with his

 name, his address, and his phone number, with the West Virginia Secretary of State and used his

 name, his address, and his phone number when registering all of the accounts associated with the

 business- the Paypal account, the Stamps.com account, and the web host account. If Mr.

 Watson’s actual purpose was to get illegal weapons into the hands of extremists, he wouldn’t

 have made this information easily discoverable. He would have simply taken his business to the

 dark web, which would make it much harder for anyone to track it.




                                                  4
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 5 of 17 PageID #: 67




        Furthermore, while the Government relies upon the evidence that it appears that Steve

 Carillo, an extremist who ended up shooting and killing officers, had purchased a portable wall

 hanger, there is no evidence that the portable wall hanger was used in the shooting or in a

 weapon by Steve Carillo. Nor is there any evidence that Mr. Watson had any communications

 with Steve Carillo, other than the purchase of the portable wall hanger.

        Mr. Watson will not deny that he is a staunch supporter of Second Amendment rights,

 that he grew up with firearms, and had a history of making items out of gun parts/look-alike

 parts, even prior to the advent of the portable wall hanger. However, he does not belong to any

 so-called Boogaloo movement and would reject any ideology that is based upon violence.

        And most importantly, though he has a libertarian political bent, more important to Mr.

 Watson is his family, his friends, and his girlfriend and he recognizes that while what he was

 doing may have been operating in the gray area of the law, his loved ones are much more

 important to him than his political identity and his actions, whatever the ultimate outcome of this

 case may be, has irreparably hurt the ones that he loves.

        B.      The Weight of the Evidence Against Mr. Watson Militates Against his Pre-Trial
                Detention

        This is not a case about the Boogaloo movement. Nor is it a case where Mr. Watson will

 be arguing that he was not the proprietor in charge of portablewallhangers.com. Rather, the

 Government’s case and Mr. Watson’s defense relies solely on a question of statutory

 interpretation-- whether the portable wall hangers sold by Mr. Watson meet the definition of a

 “machine gun” as defined by 26 U.S.C. § 5845(b). In other words, the question is whether the

 portable wall hangers sold by Mr. Watson are “any part designed and intended solely and

 exclusively, or combination of parts designed and intended, for use in converting a weapon into a




                                                  5
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 6 of 17 PageID #: 68




 machine gun.” The Government contends that the hook portion of the portable wall hanger,

 when removed from the base, is an “auto seer,” which fits the definition of a machine gun.

        However, there are two problems with the Government’s theory. First, the portable wall

 hanger functions as a hanger. It can and has been used as a home storage device. As such, it

 does not meet the definition of being “intended solely and exclusively” for use in converting a

 weapon into a machine gun. It’s not dissimilar to how stores selling bongs and pipes that could

 be used for smoking marijuana were legally sold and advertised for smoking tobacco. At best,

 the Government can make a case that the portable wall hanger serves a dual purpose and as such

 does not fit the specific statutory language under Section 5845(b).

        While that legal loophole does provide a defense, there is another layer to this case that

 was conveniently elided in the criminal complaint affidavit, but can be seen if you read in

 between the lines. While the hook portion of the portable wall hanger may resemble an auto

 sear, it was specifically designed not to function as an auto sear. The only way that it would be

 able to become an auto sear would have been by know-how and significant modification by the

 purchaser. As sold, even if the hook portion is removed from the base, it would not function as

 an auto sear. Importantly, Mr. Watson never instructed any purchaser on what dimensions the

 hook would be required to be modified to in order to function as an auto sear.

        In this way, what Mr. Watson did is no different than if he sold metal clothes hangers.

 With a few modifications and bends, a metal clothes hanger-- the kind you get at a cleaners-- can

 be converted into an auto sear. The directions to do this are as easy as a google search away.

 Certainly, selling metal clothes hangers, even if they were advertised to hold one’s hawaiian

 shirts, would not be considered transfer of a machine gun. Nor should the selling of the portable

 wall hangers in this case.




                                                 6
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 7 of 17 PageID #: 69




         As such, Mr. Watson suggests that there is a colorable legal defense in this case.

 Ultimately, that issue will need to be decided by the District Court and a jury. However, it

 certainly suggests that the actions that Mr. Watson was alleged to have engaged in are in a gray

 area in the law, and with the presumption of innocence, this gray area should militate against

 pre-trial detention.

         C.      The History and Characteristics of Mr. Watson Militate Against his Pre-Trial
                 Detention

         Timothy Watson is not the violent extremist that the Government is attempting to

 portray him as. While he is a libertarian and believes strongly in the Constitution, including the

 Second Amendment, he is not currently and has never been an adherent to the so-called

 Boogaloo movement. In fact, important to Tim’s political self-identity is the non-aggression

 principle-- he does not believe in causing harm to anyone-- no matter their race, their gender,

 their nationality, or their political identity.

         Importantly, nor is Tim solely defined by his libertarian political identity. He is a humble

 and kind individual who counts his family and loved ones as the most important thing in his life.

                 1.       Mr. Watson’s Family and Community Ties Demonstrate that Conditions of
                          Release Would Reasonable Assure His Appearance

         Tim was born on January 13, ​1990 in Prince George’s County, Maryland to John and

 Tammie Watson. The family, along with Tim’s younger brother, Michael, moved to Myersville,

 Maryland in 1996. John and Tammie wanted to raise their sons in a more rural environment.

 According to his father, John Watson, “At a very young age, Tim loved music, the outdoors,

 inventing, and creating his own toys, and helping other people when he saw they were in need.”

 See ​Attachment 1, Character Letters, Letter of John Joseph Watson.




                                                   7
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 8 of 17 PageID #: 70




        Tim took to the small town of Myersville and became well known in the community

 where “[h]e forged relationships with a number of older neighbors, and would help them with

 just about anything they were in need of.” ​Id​.

        As he got older, he was also well known in the community for his guitar playing. John

 Watson states, “At the age of nine, he started teaching himself to play guitar. As he got older, he

 frequently went to the local Ruritan park to play his acoustic guitar for anyone who wanted to

 listen and would draw crowds of kids and their parents.” ​Id​. Kamren Morgan, a lifelong friend

 of Tim’s, writes that he “remember[s] that black guitar that he used to carry around everywhere,

                                         ​ ttachment 1, Character Letters, Letter of Kamren
 that’s how you knew it was [Tim].” ​See A

 Morgan. Tim’s uncle and aunt-- Albert and Deborah Freburger-- mention that when they think

 of Tim, they think of the talented musician and artist that he is. ​See ​Attachment 1, Character

 Letters, Letters of Albert and Deborah Freburger. His aunt writes, “Tim appreciates nature… he

 vacations in it, photographs it, and plays his guitar there. He is the basic example of an

 easygoing young man.” ​Id.​

        As John Watson describes, “[Tim] is very close with his entire family, keeping in touch

 with all of us on a regular basis and making the time to drive the hour and a half trip to come see

                                                                                  ​ ttachment 1,
 my wife and I, as well as his grandma at least two to three times a month.” ​See A

 Character Letters, Letter of John Joseph Watson. Tim’s grandmother writes, “I know that I can

 count on [Tim] when I need him with the miles between us. My grandson calls to check on me

                                                            ​ ttachment 1, Character Letters, Letter
 and listens to my jokes. He is a good, reliable boy.” ​See A

 from Beverly Waston. Deborah Freburger writes that Tim “is always respectful, is a loving and

 participating family member and faithful to his Emily.” ​See ​Attachment 1, Character Letters,

 Letter from Deborah Freburger.




                                                    8
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 9 of 17 PageID #: 71




        Tim’s now-retired high school guidance counselor writes of Tim’s intelligence, despite

 dropping out of high school in senior year. “Tim is an intelligent young man that did not

 respond to the typical high school program. He had no problem passing the GED.” ​See

 Attachment 1, Character Letters, Letter from Peggy Throne. Tim went to work after high school,

 and although he has no additional formal education, he has always been interested in educating

 himself-- whether it be American history, computer programming, or physics.

        During high school and following high school, Tim had a variety of jobs. He worked at a

 golf course, worked at Fitzgerald Auto Mall, was employed by Spirent Communications, and

 then worked at the Knights Inn until he was laid off due to the pandemic. John Watson writes

 that Tim “has always been a hardworking, honest and loving young man.” ​See ​Attachment 1,

 Character Letters, Letter from John Watson. D. Seth Dawson, Service Director at Fitzgerald

 Auto Malls, writes of Tim’s employment under him:

        I always found Tim to be extremely courteous and professional while engaging with the
        public. He would go out of his way to create a positive guest experience. I remember
        many times when he would assist the elderly to transport their personal belongings from
        their loaner vehicles to their personal vehicles. He truly provided a genuine care that was
        felt by anyone he interacted with.”

 See ​Attachment 1, Character Letters, Letter from D. Seth Dawson.

        Kurt Sliter, who met Tim at Fitzgerald Auto Mall and then remained close to him after he

 left, writes that Tim excelled while working there and through “Tim's hard work and positive

 attitude propelled him to the position of service lane manager and then service writer.” ​See

 Attachment 1, Character Letters, Letter from Kurt Sliter.

        While Tim’s father recognizes that Tim did not take the normal path through life, he has

 indicated that he is extremely proud of his son for the man that he is. “My son is a caring and

 considerate man and has always looked for the bright side of any situation. Tim truly loves life


                                                 9
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 10 of 17 PageID #: 72




  and has a great deal of respect for it. His moral character wouldn’t allow him to cause harm to

  anyone because in his mind, every life is important.” ​See ​Attachment 1, Character Letters, Letter

  of John Watson.

         As Kamren Morgan summarizes about Mr. Watson’s family and community ties, “The

  Watson family are one of a kind and Tim surely is loved by so many people in our community.”

  See ​Attachment 1, Character Letters, Letter of Kamren Morgan.

                 2.      Mr. Watson’s Character, Physical and Mental Condition, and Past
                         Conduct Demonstrate that Conditions of Release Would Reasonably
                         Assure His Appearance and the Safety of the Community

         Further, a multitude of witnesses, including family members, community members, and

  friends, have vouched for Mr. Watson’s character for compassion, responsibility, honesty,

  trustworthiness, and non-dangerousness.

         In reading the letters from Mr. Watson’s friends and family and in undersigned counsel’s

  meeting with friends and family, the things that come up most about Mr. Watson are his

  creativity and his compassion.

         Tim’s high school guidance counselor writes, “I believe Tim is a good, caring person that

  I have much confidence in… Tim is a former student that I always remember as a person of

  good heart and capable of contributing positively to society.” ​See ​Attachment 1, Character

  Letters, Letter from Peggy Throne.

         Kurt Sliter writes about Tim’s many positive attributes:

         Tim is a great kid with tremendous creative ability and talent. He is a fast learner and
         successful in whatever he applies himself at. It is rare in today's world to see a kid his age
         with such great manners, politeness, and work ethic. He is a people person, and very
         outgoing, always ready to lend a hand. At no point over the years did I ever see Tim as a
         dangerous individual or hear anything that would give me pause.

  See ​Attachment 1, Character Letters, Letter of Kurt Sliter.


                                                   10
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 11 of 17 PageID #: 73




         Carrie Manner writes, “During the entire time that I have known Tim I have witnessed an

                                                          ​ ttachment 1, Character Letters, Letter
  individual who always puts others before himself.” ​See A

  of Carrie Manner. Time and time again, those who know Tim best suggest that he would not

  even hurt an insect, never mind another human being.

         Tim’s compassion can best be exemplified in his empathetic actions in trying to help

  those around him that struggled with and continue to struggle with addiction. ​Tim saw first hand

  the ravages of the opioid epidemic in this country and has tried helping his family and friends in

  dealing with the fall out and trying to recover. As Mr. Watson’s grandmother puts it, she has

  “three grandsons. ​One is in heaven, one in recovery, and one has managed to carve a stable

  place for himself in this world. That would be our Tim.” ​See ​Attachment 1, Character Letters,

  Letter from Beverly Watson. Tim saw his cousin die from opioid addiction, has seen his

  younger brother’s struggle with addiction and recovery, and has seen more than a handful of

  friends succumb to their addiction, and as a result is “always looking for a way to help people

                              ​ ttachment 1, Character Letters, Letter from John Watson. Often,
  with their struggles.” ​See A

  Tim would be found being the “voice of reason” and trying to counsel others regarding their drug

  addictions, helping to stage interventions or otherwise support his friends and family in their

                 ​ eborah Freburger, who lost her son-- Tim’s cousin-- to the opioid epidemic
  recovery. ​Id. D

  writes that Tim often tried to provide counsel for his cousin and after he died, Tim wrote a song

  for the memorial service to attempt to comfort his grieving family.

         Those that know Tim best further vouch for his trustworthiness. ​See ​Attachment 1,

  Letters of Albert Freburger, Carrie Manner, ​Beverly Waston, Deborah Freburger. As discussed

  below, his family has so much faith in Tim’s trustworthiness that they are willing to put up their

  home as collateral. ​See infra ​Section II(C)(4). As Tim’s father summarizes, ​“I am confident that




                                                  11
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 12 of 17 PageID #: 74




  he would respect any conditions set for release on bail, because he is a man of his word, and

                                                       ​ ttachment 1, Character Letters, Letter of
  through the years has earned my trust in that.” ​See A

  John Watson.

                  3.     Mr. Watson’s Criminal History and Record Concerning Appearance at
                         Court Proceedings

         Mr. Watson’s lack of any serious criminal history also supports his release pending trial.

  The only criminal history that undersigned counsel is aware of was an arrest in Maryland for

  having a handgun in his vehicle on April 15, 2018. He was given a probation before judgement

  for the offense and successfully completed one year of unsupervised probation, resulting in a

  dismissal of the charge. Moreover, in that case, Mr. Watson was released on a personal

  recognizance bond, did not violate any condition of his bond, and always appeared as required.

  Thus, Mr. Watson’s paucity of a criminal record combined with his compliance with bond during

  his one previous issue supports a finding that Mr. Watson should be released pending trial in the

  instant case.

                  4.     Mr. Watson’s Financial Resources

         While Mr. Watson avers that he will follow all of the conditions of pre-trial release and

  will faithfully appear when required, Mr. Watson also does not have any financial resources that

  would enable him to flee. At the time of his arrest, Mr. Watson was not employed due to being

  laid off by the Knights Inn due to the COVID-19 pandemic. His only source of income were his

  arts and crafts, including the portable wall hangers that are at issue in this case. Mr. Watson did

  not profit much from this pursuit and currently lacks any financial resources of his own. Based

  on his lack of financial resources, Mr. Watson is not a threat to flee.

         What Mr. Watson lacks in monetary wealth, he makes up in a wealth of family support.

  Because he cannot offer property of much value as surety for his compliance with conditions of

                                                   12
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 13 of 17 PageID #: 75




  release, Mr. Watson’s father and mother have offered their property as surety to ensure Mr.

  Watson’s compliance while on release. Mr. Watson’s parent’s property, located in Hardy

                                                       ​ ttachment 2, Justification of Surety. This
  County, is valued at approximately $204,000.00. ​See A

  property, where Mr. Watson’s parents reside with his infirm grandmother, is Mr. Watson’s

  parents' dream house that they built to live in for the rest of their lives. Mr. Watson is already

  heartbroken that his actions and arrest have necessitated that his parents use their retirement

  money to pay for his legal representation. Mr. Watson would never risk his parents losing their

  home by not following his conditions of release.

         Thus, if the Court finds it necessary, Mr. Watson would be able to put up family property

  to forfeit in the event of non-compliance with the conditions of release. Such a condition

  reasonably ensures Mr. Watson’s appearance as required and the safety of the community.

         D.      No Danger to Any Person or the Community Would Be Posed By Mr. Watson’s
                 Release

         Moreover, the Government cannot prove by clear and convincing evidence that Mr.

  Watson’s release will pose a danger to the community or to any other person. While Mr. Watson

  would dutifully follow all of his conditions of release and make sure that he is no longer

  involved in any actions that resulted in his arrest, there are a number of conditions that would

  reasonably assure the safety of the community or any person. If released, Mr. Watson would

  agree to remain on home confinement with GPS monitoring at his parents residence in Hardy

  County. Furthermore, he would agree as a condition of bond to not use the internet or any smart

  phone to connect to the internet. These conditions, along with his family putting up their home

  and land as collateral, would reasonably assure the safety of the community.

         If this memorandum has any persuasion, undersigned counsel hopes that it offers this

  Court assurance that Mr. Watson is not a violent, extremist, but rather a compassionate person,


                                                   13
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 14 of 17 PageID #: 76




  who although may have engaged in some foolhardy and dangerous actions, does not want to see

  harm befall anyone. One of the things most dear to Mr. Watson is his guitar and his music. One

  need only look at his band’s website and listen to some of the lyrics to realize the person that Mr.

  Watson actually is. His songs do not contain any reference to violence, whatsoever, but instead

  reveal the compassionate person that he is. As Mr. Watson wrote on the band’s webpage, in the

  band’s mission statement,

         Effusive delivers a strong message of perseverance and equality. In a world where most
         things are hectic and controversial, we strive to provide the means to help our listeners sit
         back and enjoy the little things. We write music tailor made to help you weather the
         tough parts of life and to teach love towards each other.

  See ​https://www.newmusicusa.org/profile/effusivemusic/. That may seem like a contradiction to

  the picture that the Government is trying to paint of Mr. Watson, but Mr. Watson assures the

  Court that is the person, not the person the Government is portraying him as, that he really is.

         Nor is there some recently racidalized version of Mr. Watson that would suggest that he

  is now an extremist. Mr. Watson, prior to his arrest, had a small private group with several

  friends and his girlfriend, which was called Team Panhandle. This small group represented Mr.

  Watson’s political ideology-- a belief in liberty and the constitution and protection of those

  rights. The founding tenet of that group, as thought up by Mr. Watson, was the Non-Aggression

  Principle, which defined violence and aggression as inherently illegitimate and forbade its

  members from inciting violence, acting in any violent offensive capacity, and possessing

                                                         ​ ttachments 3 and 4, Affidavit of Zachary
  anything deemed illegal by federal and state law. ​See A

  Gunther and Team Panhandle’s Non-Aggression Principle. That principle-- the dedication to

  non-violence-- is as ‘extremist’ as the teachings of Dr. Martin Luther King Jr.

  III.   CONCLUSION




                                                   14
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 15 of 17 PageID #: 77




         Mr. Watson avers that there are conditions of his release that will reasonably ensure his

  appearance as required and the safety of any other person and the community. Specifically, Mr.

  Watson proposes the following conditions of his release:

         1.      That his release be supervised by the Probation Department for the Northern
                 District of West Virginia.

         2.      That Mr. Watson shall reside at his parent’s home at ​REDACTED​.

         3.      That no firearms or firearm accessories shall be in his parent’s home.

         4.      That Mr. Watson shall be subject to home incarceration at his parent’s home with
                 GPS monitoring.

         5.      That Mr. Watson’s parents shall act as third party custodians to ensure Mr.
                 Watson’s compliance with the conditions of his release.

         6.      That the property at ​REDACTED​ shall be put up as collateral for Mr. Watson’s
                 release and subject to forfeiture based upon any non-compliance.

         7.      That Mr. Watson shall not have any access to the internet or any smart phone
                 while on release.

         8.      Any other reasonable condition of release that this Court may impose.

         WHEREFORE Defendant respectfully moves this Honorable Court to release him

  pending trial by finding that conditions of release will reasonably assure the appearance of Mr.

  Watson and the safety of the community.


                                                       Respectfully Submitted,

                                                       TIMOTHY WATSON, DEFENDANT
                                                       By Counsel

  /s/ Shawn R. McDermott
  Attorney for Defendant
  WV State Bar No. 11264


                                                  15
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 16 of 17 PageID #: 78




  MillsMcDermott, PLLC
  1800 West King Street
  Martinsburg, WV 25401
  P: (304) 262-9300
  F: (304) 262-9310
  smcdermott@wvacriminaldefense.com




                            CERTIFICATE OF SERVICE




                                       16
Case 3:20-cr-00042-GMG-RWT Document 22 Filed 11/16/20 Page 17 of 17 PageID #: 79




         I, Shawn R. McDermott, do hereby certify that I have filed the foregoing Defendant’s

  Motion for Release using the CM/ECF filing system for the Northern District of West Virginia

  which will provide electronic service to Assistant United States Attorney Jarod Douglas on this

  16th day of November, 2020.


  /s/ Shawn R. McDermott
  Attorney for Defendant
  WV State Bar No. 11264
  MillsMcDermott, PLLC
  1800 West King Street
  Martinsburg, WV 25401
  P: (304) 262-9300
  F: (304) 262-9310
  smcdermott@wvacriminaldefense.com




                                                 17
